Petition for Writ of Mandamus Denied and Opinion filed May 6, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00207-CV



                     IN RE R WAYNE JOHNSON, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                    County Court at Law No. 2 & Probate Ct
                           Brazoria County, Texas
                       Trial Court Cause No. CI62563

                         MEMORANDUM OPINION
      On Monday, April 19, 2021, relator R Wayne Johnson filed a p etition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. The petition before this court does not request any cognizable
relief. The petition for writ of mandamus is denied.


                                       PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.